EXHIBIT 10.61

 

FIRST AMENDMENT TO CREDIT AGREEMENT, SECURITY AGREEMENT, PLEDGE AGREEMENT AND
GUARANTY AGREEMENT

 

This FIRST AMENDMENT TO CREDIT AGREEMENT, SECURITY AGREEMENT, PLEDGE AGREEMENT
AND GUARANTY AGREEMENT (this “First Amendment”), dated as of August 27, 2003, is
by and among Spherion Corporation, as borrower (the “Borrower”), each subsidiary
of the Borrower party to the Security Agreement (as defined below), the Pledge
Agreement (as defined below), and the Guaranty Agreement (as defined below),
each of the Lenders signatory hereto (the “Lenders”) and Bank of America, N.A.,
as agent for the Lenders (in such capacity, the “Agent”).  Capitalized terms
used herein and not otherwise defined shall have the meaning assigned such term
in the Credit Agreement (as defined below).

 

RECITALS:

 

A.                                   The Borrower, the Lenders and the Agent are
parties to that certain Credit Agreement, dated as of July 24, 2003 (the “Credit
Agreement”).

 

B.                                     The Borrower, the Guarantors and the
Agent are parties to that certain Security Agreement, dated as of July 24, 2003
(the “Security Agreement”).

 

C.                                     The Borrower, the Guarantors and the
Agent are parties to that certain Pledge Agreement, dated as of July 24, 2003
(the “Pledge Agreement”).

 

D.                                    The Guarantors and the Agent are parties
to that certain Guaranty Agreement, dated as of July 24, 2003 (the “Guaranty
Agreement” and, together with the Credit Agreement, the Security Agreement and
the Pledge Agreement, the “Subject Documents” and the Subject Documents, as
amended by, and together with, this First Amendment, and as hereinafter amended,
modified, supplemented, extended or restated from time to time, being called the
“Amended Agreements”).

 

E.                                      The parties hereto have agreed to amend
each of the Subject Documents as set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, the parties hereto agree as follows:

 

SECTION 1.01                                     Amendments to Credit Agreement.

 

(a)                                  Amendment to Cover Page.  The cover page of
the Credit Agreement is hereby amended by inserting “JPMORGAN CHASE BANK, as
Syndication Agent, THE CIT GROUP/BUSINESS CREDIT, INC., as Documentation Agent”
immediately after “BANK OF AMERICA, N.A., as the Administrative Agent and as
Collateral Agent”.

 

(b)                                 Amendment to Introductory Paragraph.  The
introductory paragraph to the Credit Agreement is hereby amended by inserting
“JPMORGAN CHASE BANK, as Syndication Agent, THE CIT GROUP/BUSINESS CREDIT, INC.,
as Documentation

 

--------------------------------------------------------------------------------


 

Agent” immediately after the parenthetical “(in such capacities, the “Agent”),”
in the fifth line thereof.

 

(c)                                  Amendments to Section 1.2.

 

(i)                               Section 1.2(g) of the Credit Agreement is
hereby amended by deleting the reference to “12:00 noon” in the sixth line
thereof and inserting “2:00 p.m.” in lieu thereof.

 

(ii)                            Clause (A) of the fourth sentence of Section
1.2(h)(i) of the Credit Agreement is hereby amended by inserting the phrase “the
Borrower or” between the words “from” and “any” in the first line of such
clause.

 

(d)                                 Amendment to Section 1.6.  Section 1.6 of
the Credit Agreement is hereby amended by deleting the term “Total Facility
Amount” in the third line thereof and inserting “amount of the Total Facility”
in lieu thereof.

 

(e)                                  Amendments to Section 2.2(a).

 

(i)                               Section 2.2(a)(i) of the Credit Agreement is
hereby amended by deleting the second reference to “$1,000,000” in the third
line thereof and inserting “$500,000” in lieu thereof.

 

(ii)                            Section 2.2(a)(ii) of the Credit Agreement is
hereby amended by deleting the reference to “$1,000,000” in the last line
thereof and inserting “$500,000” in lieu thereof.

 

(f)                                    Amendments to Section 3.8.  Section 3.8
of the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“Apportionment, Application and Reversal of Payments.  Principal and interest
payments shall be apportioned ratably among the Lenders (according to the unpaid
principal balance of the Loans to which such payments relate held by each
Lender) and payments of the fees shall, as applicable, be apportioned ratably
among the Lenders, except for fees payable solely to Agent and the Letter of
Credit Issuer and except as provided in Section 11.1(b).  All payments shall be
remitted to the Agent and all such payments not relating to principal or
interest of specific Loans, or not constituting payment of specific fees, and
all proceeds of Accounts or other Collateral received by the Agent, shall be
applied, ratably, subject to the provisions of this Agreement, first, to pay any
fees, indemnities or expense reimbursements then due to the Agent from any
Credit Party; second, to pay any fees or expense reimbursements then due to the
Lenders from any Credit Party; third, to pay interest due in respect of all
Loans, including Non-Ratable Loans and Agent

 

2

--------------------------------------------------------------------------------


 

Advances; fourth, to pay or prepay principal of the Non-Ratable Loans and Agent
Advances; fifth, to pay or prepay principal of the Revolving Loans (other than
Non-Ratable Loans and Agent Advances) and unpaid reimbursement obligations in
respect of Letters of Credit; sixth, to pay an amount to the Agent equal to all
outstanding Obligations in respect of Letters of Credit to be held as cash
collateral for such Obligations; and seventh, to the payment of any other
Obligation due to the Agent, any Lender or any of their Affiliates by any Credit
Party (including any Obligations arising under Bank Products); provided, that,
(i) if any Lender (or its Affiliates) other than the Bank (or its Affiliates)
provides Bank Products to a Credit Party, such Lender shall report to the Agent
the current exposure of the Credit Parties to such Lender under such Bank
Products (and any increase in such exposure since the last report) no less
frequently than monthly and whenever requested by the Agent, and (ii) if there
is any increase in the exposure of the Credit Parties to such Lender under such
Bank Products and such Lender fails to report such increased exposure to the
Agent as required in clause (i) above, then, notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the payment of such
increased exposure shall not constitute an Obligation and shall not be secured
by any of the Agent’s Liens.  Notwithstanding anything to the contrary contained
in this Agreement, unless so directed by the Borrower, or unless an Event of
Default has occurred and is continuing, neither the Agent nor any Lender shall
apply any payments which it receives to any LIBOR Loan, except (a) on the
expiration date of the Interest Period applicable to any such LIBOR Loan, or (b)
in the event, and only to the extent, that there are no outstanding Base Rate
Loans and, in any event, the Borrowers shall pay LIBOR breakage losses in
accordance with Section 4.4.  The Agent and the Lenders shall have the
continuing and exclusive right to apply and reverse and reapply any and all such
proceeds and payments to any portion of the Obligations.”

 

(g)                                 Amendment to Section 4.6.  Section 4.6 of
the Credit Agreement is hereby amended by inserting the phrase “verify such
amount with such Lender and shall” between the words “shall” and “deliver” in
the second line thereof.

 

(h)                                 Amendments to Section 5.2.  (i) The first
sentence of Section 5.2(a) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

3

--------------------------------------------------------------------------------


 

“As soon as available, but in any event not later than ninety (90) days after
the close of each Fiscal Year, consolidated and consolidating audited balance
sheets, and a consolidated income statement, cash flow statement and statement
of change in stockholders’ equity for the Borrower and its Subsidiaries for such
Fiscal Year, and the accompanying notes thereto, setting forth in each case in
comparative form figures for the previous Fiscal Year, all in reasonable detail,
fairly presenting the financial position and the results of operations of the
Borrower and its consolidated Subsidiaries as at the date thereof and for the
Fiscal Year then ended, and prepared, other than with respect to consolidating
balance sheets, in accordance with GAAP.”

 

(ii)                                  The first sentence of Section 5.2(b) of
the Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“As soon as available, but in any event not later than (i) thirty (30) days
after the end of each month (other than the last month of any fiscal quarter), a
consolidated unaudited balance sheet, income statement and cash flow statement
for the Borrower and its consolidated Subsidiaries for such month and for the
period from the beginning of the Fiscal Year to the end of such month, and (ii)
forty-five (45) days after the end of each fiscal quarter, a consolidated
unaudited balance sheet and income statement for the Borrower and its
consolidated United States Subsidiaries for such fiscal quarter and for the
period from the beginning of the Fiscal Year to the end of such fiscal quarter,
all in reasonable detail, fairly presenting the financial position and results
of operations of the Borrower and its consolidated Subsidiaries (or United
States Subsidiaries, as applicable) as at the date thereof and for such periods,
and in each case in comparable form, figures for the corresponding period in the
prior Fiscal Year, and prepared in accordance with GAAP applied consistently
with the audited Financial Statements required to be delivered pursuant to
Section 5.2(a).”

 

(iii)                               The first sentence of Section 5.2(c) of the
Credit Agreement is hereby deleted in its entirety and replaced with the
following:

 

“With each of the annual audited Financial Statements delivered pursuant to
Section 5.2(a), and within thirty (30) days after the end of each fiscal month
that is not the last month of a fiscal quarter, and within forty-five (45) days
after the end of each fiscal month that is the last month of a fiscal quarter, a
certificate of a Responsible Officer of the Borrower setting forth in reasonable
detail the calculations required to establish that the Borrower was in
compliance with the covenants set forth in Section 7.22, 7.23 and 7.25 during
the period covered in such Financial Statements and as at the end thereof.”

 

4

--------------------------------------------------------------------------------


 

(i)                                     Amendment to Section 7.18.  Section 7.18
of the Credit Agreement is hereby amended by inserting the phrase “on assets
other than the Collateral” between the words “Liens” and “securing” in the
fourth line thereof.

 

(j)                                     Amendment to Section 7.23.  Section 7.23
of the Credit Agreement is hereby amended by inserting the word “thereafter”
between the words “Calculation Month” and “for” in the fifth line thereof.

 

(k)                                  Amendment to Section 9.1(c).  Section
9.1(c)(i) of the Credit Agreement is hereby amended by inserting “7.4(b),”
between the numbers “7.2,” and “7.9”.

 

(l)                                     Amendment to Section 12.17.  The last
sentence of Section 12.17 of the Credit Agreement is hereby amended by inserting
the phrase “Letters of Credit” between the words “Revolving Loans,” and “Agent
Advances” in the second line thereof.

 

(m)                               Amendment to Section 12.20.  Section 12.20 of
the Credit Agreement is hereby amended by inserting the words “, a “syndication
agent”“ immediately after the words “co-agent” in the second line thereof.

 

(n)                                 Amendments to Annex A to the Credit
Agreement.

 

(i)                               The definition of “ACH Transactions” set forth
in Annex A to the Credit Agreement is hereby deleted in its entirety and
replaced with the following:

 

““ACH Transactions” means any cash management or related services including the
automatic clearing house transfer of funds by a Lender or an Affiliate of a
Lender for the account of any Credit Party pursuant to agreement or overdrafts.”

 

(ii)                            The definition of “Credit Party” set forth in
Annex A to the Credit Agreement is hereby deleted in its entirety and replaced
with the following:

 

““Credit Party” means the Borrower and/or any Guarantor.”

 

(iii)                         Clause (a) of the definition of “Eligible
Accounts” set forth in Annex A to the Credit Agreement is hereby deleted in its
entirety and replaced with the following:

 

“(a) that has not been invoiced and billed to the applicable Account Debtor or
with respect to which more than 90 days have elapsed since the date of the
original invoice therefor or which is more than 60 days past due;”

 

(iv)                        Clause (c) of the definition of “Eligible Assignee”
set forth in Annex A to the Credit Agreement is hereby amended by deleting the
word “institution” in the second line thereof and inserting the word “lender” in
lieu thereof.

 

5

--------------------------------------------------------------------------------


 

(v)                           The definition of “Obligations” set forth in Annex
A to the Credit Agreement is hereby amended by (A) deleting the words “the
Borrower” in the second and eighth lines thereof and inserting “any Credit
Party” in lieu thereof and (B) inserting the phrase “or any of its Affiliates”
between the word “Lender” and the comma in the second line thereof.

 

(vi)                        Clause (a) of the definition of “Permitted Affiliate
Transactions” is hereby deleted in its entirety and replaced with the following:

 

“(a) loans and advances to franchisees and licensees in the ordinary course of
business consistent with past practices that are also Permitted Investments
(other than pursuant to clause (b) of the definition of “Permitted
Investments”)”

 

SECTION 1.02                                     Amendments to Security
Agreement. 

 

(a)                                  Amendment to Recitals.  The first recital
of the Security Agreement is hereby amended by deleting the phrase “and J.P.
Morgan Chase & Co., as Co-Lead Arrangers” in the second line thereof.

 

(b)                                 Amendments to Section 1.

 

(i)                               The following defined term is hereby added to
Section 1 in appropriate alphabetical order:

 

““General Intangibles” means all of each Grantor’s now owned or hereafter
acquired general intangibles, as defined in the UCC, (other than Accounts),
including, without limitation, all (a) choses in action, causes of action,
payment intangibles, corporate or other business records, patents, patent
applications, trademarks, trademark applications, service marks, trade names,
trade secrets, goodwill, copyrights, computer software, customer lists,
registrations, licenses and franchises, (b) tax refund claims, (c) rights and
claims against carriers and shippers, (d) rights to indemnification, (e) rights
to receive dividends, distributions, cash, instruments and other property in
respect of or in exchange for (i) pledged equity interests or (ii) any letter of
credit, guarantee, claim, security interest or other supporting obligation or
security held by or granted to such Grantor, (f) extensions, renewals, reissues,
divisions, continuations, and continuations-in-part of any of the foregoing, and
(g) rights to sue for past, present and future infringement of any of the
foregoing.”

 

(ii)                            The definition of “Accounts” is hereby amended
by inserting the phrase “and any and all supporting obligations in respect
thereof” at the end of such definition.

 

6

--------------------------------------------------------------------------------


 

(c)                                  Amendments to Section 2.

 

(i)                               Section 2(a) of the Security Agreement is
hereby amended by inserting the phrase “and their respective Affiliates” between
the word “Lenders” and the comma in the second line thereof.

 

(ii)                            Section 2(a)(ii) of the Security Agreement is
hereby amended by inserting the word “money” after the word “Grantor’s” in the
first line thereof.

 

(d)                                 Amendments to Section 3.

 

(i)                               Section 3(c) of the Security Agreement is
hereby amended by inserting the phrase “and their respective Affiliates” between
the word “Lenders” and the comma in the third line thereof.

 

(ii)                            Section 3(f) of the Security Agreement is hereby
amended by deleting the word “Contract” in the second line thereof and inserting
the phrase “contract or agreement” in lieu thereof.

 

(e)                                  Amendments to Section 9.  Section 9 of the
Security Agreement is hereby amended by (i) inserting the clause “(e) on a
monthly basis by the 21st day of the following fiscal month, a statement of the
Borrower’s and its Subsidiaries (other than Foreign Subsidiaries) (i) accrued
and unpaid consolidated payroll and payroll taxes as of the date of such
statement, (ii) estimated consolidated payroll and payroll tax expenses for the
two week period following the date of such statement and (iii) consolidated
payroll and payroll tax expenses for the fiscal month most recently ended,”
immediately after clause (d) thereof; (ii) redesignating the original clauses
(e), (f), (g) and (h) as clauses (f), (g), (h) and (i), respectively and (iii)
adding a new sentence at the end of Section 9 as follows:

 

“To the extent that any of the documents referred to in this Section 9 are
required to be delivered on any day that is not a Business Day, such documents
shall be delivered on the next Business Day following such day.”

 

(f)                                    The fifth sentence of Section 11 of the
Security Agreement is hereby amended by deleting the words “subject to the
Agent’s sole control and withdrawals by any Grantor shall not be permitted”
immediately prior to the proviso therein and inserting the following in lieu
thereof:

 

“subject to an Activation Period (as defined in the Blocked Account Agreement)
commencing upon delivery of an Activation Notice (as defined in the Blocked
Account Agreement) which Activation Notice may, and at the direction of the
Required Lenders shall, be given by the Agent after the occurrence of certain
events set forth in the Blocked Account Agreement”

 

(g)                                 Amendment to Section 18(d).  Section 18(d)
of the Security Agreement is hereby amended by deleting the word “Contracts” in
the third line thereof and inserting the phrase “contracts or agreements” in
lieu thereof.

 

7

--------------------------------------------------------------------------------


 

(h)                                 Amendment to Section 23(b).  The penultimate
sentence of Section 23(b) of the Security Agreement is hereby amended by
deleting the phrase “ten (10)” in the first line thereof and inserting the
phrase “five (5)” in lieu thereof.

 

(i)                                     Amendment to Section 24.  Section 24 of
the Security Agreement is hereby amended by deleting the term “Intellectual
Property” in the eighth line thereof and inserting the phrase “trademarks, trade
names, service marks, copyrights and other intellectual property” in lieu
thereof.

 

SECTION 1.03                                     Amendments to Pledge Agreement.

 

(a)                                  Amendment to Recitals.  (i) The first
recital of the Pledge Agreement is hereby amended by deleting the words
“financial institutions” in the third line thereof and inserting the word
“lenders” in lieu thereof.

 

(ii)                            The clause beginning “NOW THEREFORE,” is hereby
deleted in its entirety and replaced with the following:

 

“NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make
Loans (including the initial Loan) to the Borrower pursuant to the Credit
Agreement, each Pledgor agrees, for the benefit of the Agent, each Lender and
each of their respective Affiliates, as follows:”

 

(b)                                 Amendment to Section 2.1.  Section 2.1 of
the Pledge Agreement is hereby amended by (i) inserting the words “its benefit
and for” between the words “for” and “the” in the third line thereof; and (ii)
inserting the phrase “and their respective Affiliates” between the word
“Lenders” and the comma in the third line thereof.

 

(c)                                  Amendment to Section 2.4.  The last
sentence of Section 2.4 of the Pledge Agreement is hereby amended by inserting
the phrase “for the benefit of the Agent, the Lenders and their respective
Affiliates” at the end thereof.

 

(d)                                 Amendment to Section 2.8.  The penultimate
sentence of Section 2.8 of the Pledge Agreement is hereby amended by (i)
inserting the words “Agent, the” between the words “the” and “Lenders” in the
third line thereof; and (ii) inserting the phrase “and their respective
Affiliates” between the word “Lenders” and the comma in the third line thereof.

 

(e)                                  Amendment to Section 6.1(a).  The second
sentence of Section 6.1(a) is hereby amended by deleting the phrase “ten (10)”
in the second line thereof and inserting the phrase “five (5)” in lieu thereof.

 

SECTION 1.04              Amendments to Guaranty Agreement.

 

(a)                                  Amendments to Recitals.

 

8

--------------------------------------------------------------------------------


 

(i)                               The first recital of the Guaranty Agreement is
hereby amended by deleting the words “financial institutions” in the fourth line
thereof and inserting the word “lenders” in lieu thereof.

 

(ii)                            The clause beginning “NOW THEREFORE,” is hereby
deleted in its entirety and replaced with the following:

 

“NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and in order to induce the Lenders to make the
Loans to the Borrower pursuant to the Credit Agreement, each Guarantor agrees,
for the benefit of the Agent, each Lender and each of their respective
Affiliates, as follows:”

 

(b)                                 Amendments to Section 1.1.

 

(i)                               The definition of “Credit Party” in Section
1.1 of the Guaranty Agreement is hereby deleted in its entirety and replaced
with the following:

 

““Credit Party” means the Borrower and/or each Guarantor.”

 

(ii)                            The definition of “Termination Date” in Section
1.1 of the Guaranty Agreement is hereby deleted in its entirety and replaced
with the following:

 

““Termination Date” means the date on which all Commitments of the Lenders shall
have terminated and all other Obligations have been indefeasibly paid in full
and all Letters of Credit have been cancelled or have expired and all amounts
drawn thereunder have been indefeasibly reimbursed in full or such Letters of
Credit are Fully Supported.”

 

(c)                                  Amendment to Section 2.3(c).  Section
2.3(c) of the Guaranty Agreement is hereby amended by (i) deleting the word
“and” at the end of clause (i) thereof and inserting a comma in lieu thereof,
(ii) deleting the period at the end of clause (ii) thereof and inserting “and”
in lieu thereof, and (iii) inserting the following clause (iii) immediately
after clause (ii) thereof:

 

“(iii) to the fullest extent permitted by applicable law, the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder.”

 

(d)                                 Amendment to Section 2.4.  The second
sentence of Section 2.4 of the Guaranty Agreement is hereby amended by deleting
the words “the Lenders” in the third line thereof and inserting the words “the
Agent, the Lenders and each of their respective Affiliates” in lieu thereof.

 

9

--------------------------------------------------------------------------------


 

SECTION 1.05                                     Representations and
Warranties.  The Borrower hereby represents and warrants to each Lender and the
Agent, on the First Amendment Effective Date (as hereinafter defined), as
follows:

 

(a)                                  After giving effect to this amendment, the
representations and warranties set forth in Article 6 of the Credit Agreement,
and in each other Loan Document, are true and correct in all material respects
on and as of the date hereof and on and as of the First Amendment Effective Date
with the same effect as if made on and as of the date hereof or the First
Amendment Effective Date, as the case may be, except to the extent such
representations and warranties expressly relate solely to an early date.

 

(b)                                 Each of the Borrower and the other Credit
Parties is in compliance with all terms and conditions of the Credit Agreement
and the other Loan Documents on its part to be observed and performed and no
Default or Event of Default has occurred and is continuing.

 

(c)                                  The execution, delivery and performance by
the Borrower and each other Credit Party of this First Amendment has been duly
authorized by the Borrower and each other Credit Party, as applicable.

 

(d)                                 This First Amendment constitutes the legal,
valid and binding obligations of each Credit Party, enforceable against each
such Credit Party in accordance with its terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights or by the effect of general equitable principles.

 

(e)                                  The execution, delivery and performance by
the Borrower and each other Credit Party of this First Amendment do not and will
not conflict with, or constitute a violation or breach of, or result in the
imposition of any Lien upon the property of each Credit Party or any of its
Subsidiaries, by reason of the terms of (i) any contract, mortgage, lease,
agreement, indenture, or instrument to which the Borrower is a party or which is
binding upon it, (ii) any Requirement of Law applicable to any Credit Party or
any of its Subsidiaries, or (iii) the certificate or articles of incorporation
or by-laws or the limited liability company or limited partnership agreement of
any Credit Party or any of its Subsidiaries.

 

SECTION 1.06                                     Effectiveness.  This First
Amendment shall become effective only upon satisfaction of the following
conditions precedent (the first date upon which each such condition has been
satisfied being herein called the “First Amendment Effective Date”):

 

(a)                                  The Agent shall have received duly executed
counterparts of this First Amendment which, when taken together, bear the
authorized signatures of the Borrower, each other Credit Party, the Agent and
the Required Lenders.

 

(b)                                 The Agent and the Required Lenders shall be
satisfied that the representations and warranties set forth in Section 1.05 of
this First Amendment are true and correct on and as of the First Amendment
Effective Date and that no Default or Event

 

10

--------------------------------------------------------------------------------


 

of Default has occurred and is continuing on and as of the First Amendment
Effective Date.

 

(c)                                  The Agent shall have received all fees and
expenses to be paid by the Borrower pursuant to Section 1.07 of this First
Amendment.

 

(d)                                 There shall not be any action pending or any
judgment, order or decree in effect which, in the judgment of the Agent or the
Required Lenders, is likely to restrain, prevent or impose materially adverse
conditions upon the performance by the Borrower or any other Credit Party of its
obligations under the Credit Agreement.

 

(e)                                  The Agent shall have received such other
documents, legal opinions, instruments and certificates relating to this First
Amendment as it shall reasonably request and such other documents, legal
opinions, instruments and certificates that shall be reasonably satisfactory in
form and substance to the Agent and the Required Lenders.  All corporate
proceedings taken or to be taken in connection with this First Amendment and
documents incidental thereto whether or not referred to herein shall be
reasonably satisfactory in form and substance to the Agent and the Required
Lenders.

 

SECTION 1.07                                     Expenses.  The Borrower shall
pay all reasonable out-of-pocket expenses incurred by Agent in connection with
the preparation, negotiation, execution and delivery of this First Amendment,
including, but not limited to, the reasonable fees and disbursements of counsel
to the Agent.

 

SECTION 1.08                                     Cross-References.  References
in this First Amendment to any Section are, unless otherwise specified, to such
Section of this First Amendment.

 

SECTION 1.09                                     Instrument Pursuant to Credit
Agreement.  This First Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall (unless otherwise expressly indicated herein) be
construed, administered and applied in accordance with the terms and provisions
of the Credit Agreement.

 

SECTION 1.10                                     Further Acts.  Each of the
parties to this First Amendment agrees that at any time and from time to time
upon the written request of any other party, it will execute and deliver such
further documents and do such further acts and things as such other party may
reasonably request in order to effect the purposes of this First Amendment.

 

SECTION 1.11                                     Governing Law; Submission to
Jurisdiction; Waiver of Jury Trial.

 

(a)                                  THIS FIRST AMENDMENT SHALL BE INTERPRETED
AND THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK; PROVIDED THAT THE AGENT AND THE
LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER FEDERAL LAW.

 

11

--------------------------------------------------------------------------------


 

(b)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS FIRST AMENDMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
NEW YORK, AND BY EXECUTION AND DELIVERY OF THIS FIRST AMENDMENT, EACH OF THE
BORROWER, EACH OTHER CREDIT PARTY, THE AGENT AND THE LENDERS CONSENTS, FOR
ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF
THOSE COURTS.  EACH OF THE BORROWER, EACH OTHER CREDIT PARTY, THE AGENT AND THE
LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF THIS FIRST AMENDMENT OR ANY DOCUMENT RELATED HERETO. 
NOTWITHSTANDING THE FOREGOING:  (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ANY OTHER CREDIT
PARTY OR THEIR RESPECTIVE PROPERTY IN THE COURTS OF ANY OTHER JURISDICTION THE
AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE
COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES
HERETO ACKNOWLEDGES THAT ANY APPEALS FROM THE COURTS DESCRIBED IN THE
IMMEDIATELY PRECEDING SENTENCE MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE
THOSE JURISDICTIONS.

 

(c)                                  THE BORROWER AND EACH OTHER CREDIT PARTY
HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND CONSENTS THAT
ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO THE BORROWER AT ITS ADDRESS SET FORTH IN SECTION 13.8 OF
THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED FIVE
(5) DAYS AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE
PREPAID.  NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE
LENDERS TO SERVE LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.

 

(d)                                 THE BORROWER, EACH OTHER CREDIT PARTY, THE
LENDERS AND THE AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED
TO THIS FIRST AMENDMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF
ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY
AGENT-RELATED PERSON, PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE.  THE BORROWER, EACH OTHER CREDIT PARTY, THE
LENDERS AND THE AGENT EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION SHALL

 

12

--------------------------------------------------------------------------------


 

BE TRIED BY A COURT TRIAL WITHOUT A JURY.  WITHOUT LIMITING THE FOREGOING, THE
PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY IS WAIVED
BY OPERATION OF THIS SECTION AS TO ANY ACTION, COUNTERCLAIM OR OTHER PROCEEDING
WHICH SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY OR ENFORCEABILITY OF
THIS FIRST AMENDMENT OR THE OTHER LOAN DOCUMENTS OR ANY PROVISION HEREOF OR
THEREOF.  THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

SECTION 1.12                                     Counterparts.  This First
Amendment may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all of which shall together constitute one
and the same instrument.

 

SECTION 1.13                                     Severability.  In case any
provision in or obligation under this First Amendment or the other Loan
Documents shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

SECTION 1.14                                     Benefit of Agreement.  This
First Amendment shall be binding upon and inure to the benefit of and be
enforceable by the respective successors and assigns of the parties hereto;
provided that the Borrower may not assign or transfer any of its interest
hereunder without the prior written consent of the Lenders.

 

SECTION 1.15                                     Integration.  This First
Amendment represents the agreement of the Borrower, each other Credit Party, the
Agent and each of the Lenders signatory hereto with respect to the subject
matter hereof, and there are no promises, undertakings, representations or
warranties relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.

 

SECTION 1.16                                     Confirmation.  Except as
expressly amended by the terms hereof, all of the terms of the Credit Agreement,
the Security Agreement, the Pledge Agreement, the Guaranty Agreement and the
other Loan Documents shall continue in full force and effect and are hereby
ratified and confirmed in all respects.

 

SECTION 1.17                                     Loan Documents.  Except as
expressly set forth herein, the amendments provided herein shall not by
implication or otherwise limit, constitute a waiver of, or otherwise affect the
rights and remedies of the Lenders or the Agent under the Amended Agreements or
any other Loan Document, nor shall they constitute a waiver of any Event of
Default, nor shall they alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Amended
Agreements or any other Loan Document.  Each of the amendments provided herein
shall apply and be effective only with respect to the provisions of the
applicable Amended Agreement specifically referred to by such amendments. 
Except as expressly amended

 

13

--------------------------------------------------------------------------------


 

herein, the Amended Agreements and the other Loan Documents shall continue in
full force and effect in accordance with the provisions thereof.  As used in any
Amended Agreement, the terms “Agreement”, “herein”, “hereinafter”, “hereunder”,
“hereto” and words of similar import shall mean, from and after the date hereof,
such Amended Agreement.

 

[Signature Pages to Follow]

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.

 

 

BORROWER AND OTHER CREDIT

 

PARTIES:

 

 

 

SPHERION CORPORATION

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

NORCROSS TELESERVICES L.P.

 

By:

Norcross Holdings, LLC, its general partner

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

NORRELL CORPORATION

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

SPHERION ASSESSMENT INC.

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

SPHERION ATLANTIC ENTERPRISES LLC

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

SPHERION ATLANTIC RESOURCES LLC

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

15

--------------------------------------------------------------------------------


 

 

SPHERION ATLANTIC WORKFORCE
LLC

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

SPHERION (EUROPE) INC.

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

SPHERION FINANCIAL
CORPORATION

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

SPHERION PACIFIC ENTERPRISES
LLC

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

SPHERION PACIFIC RESOURCES
LLC

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

SPHERION PACIFIC WORKFORCE
LLC

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

16

--------------------------------------------------------------------------------


 

 

SPHERION U.S. INC.

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

NORRELL TEMPORARY SERVICES,
INC.

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

NORRELL RESOURCES
CORPORATION

 

 

 

By:

/s/ Shannon W. Russo

 

 

Name:

Shannon W. Russo

 

 

Title:

VP Finance

 

 

 

 

 

 

ADMINISTRATIVE AGENT AND

 

COLLATERAL AGENT:

 

 

 

BANK OF AMERICA, N.A., as the Agent

 

 

 

By:

/s/ Mark Herdman

 

 

Name:

Mark Herdman

 

 

Title:

Vice President

 

 

 

 

 

 

LENDERS:

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:

/s/ Mark Herdman

 

 

Name:

Mark Herdman

 

 

Title:

Vice President

 

 

17

--------------------------------------------------------------------------------